610 So. 2d 454 (1992)
Derrick Charles LARRY, Appellant,
v.
STATE of Florida, Appellee.
No. 90-3237.
District Court of Appeal of Florida, First District.
September 30, 1992.
*455 Steven Scheck, Gainesville, for appellant.
Robert A. Butterworth, Atty. Gen., Charlie McCoy, Asst. Atty. Gen., for appellee.
PER CURIAM.
After review of the record and briefs in this matter, we affirm appellant's convictions of attempted first degree murder, aggravated battery, burglary of a dwelling with an assault, and robbery with a deadly weapon. The trial court sentenced appellant as an habitual offender without making any record findings that appellant had not received a pardon as to his prior convictions or had not had any of these convictions set aside in any post-conviction proceeding. This court has held that such findings are required by section 775.084, Florida Statutes (1989). Anderson v. State, 592 So. 2d 1119 (Fla. 1st DCA 1991). The case must therefore be remanded for resentencing, at which time the trial court may resentence Mr. Larry as an habitual offender provided the requisite statutory findings are made by the court and supported by the evidence. We certify to the supreme court the same question certified in Anderson, supra.
SHIVERS, ZEHMER and KAHN, JJ., concur.